Case: 21-50675      Document: 00516370030         Page: 1     Date Filed: 06/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 24, 2022
                                  No. 21-50675
                                Summary Calendar                           Lyle W. Cayce
                                                                                Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Jose Castaneda-Acevedo,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:21-CR-50-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Jose Castaneda-Acevedo appeals his sentence of 16 months in prison
   and three years of supervised release imposed after he pled guilty to illegal
   reentry. His sole claim challenges a condition of supervised release providing
   that if his probation officer determines that he poses a risk to another person,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50675     Document: 00516370030           Page: 2   Date Filed: 06/24/2022




                                    No. 21-50675


   the officer may require him to notify that person of the risk. Castaneda-
   Acevedo argues that the district court erred in imposing this condition
   because it constitutes an impermissible delegation of judicial authority.
          The sole issue in this appeal is now foreclosed We recently rejected
   the same argument and held that the district court did not err, plainly or
   otherwise, by imposing the same risk-notification condition. United States
   v. Mejia-Banegas, 32 F.4th 450, 452 (5th Cir. 2022).
          AFFIRM.




                                         2